Name: Commission Regulation (EC) No 1274/2002 of 12 July 2002 concerning the issue of licences for the import of garlic
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1274Commission Regulation (EC) No 1274/2002 of 12 July 2002 concerning the issue of licences for the import of garlic Official Journal L 184 , 13/07/2002 P. 0015 - 0015Commission Regulation (EC) No 1274/2002of 12 July 2002concerning the issue of licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(1),Whereas:(1) Article 8(2) of Regulation (EC) No 565/2002 provides that if quantities covered by applications for licences exceed the quantities available, the Commission is to fix a simple reduction percentage and suspend the issue of such licences covered by subsequent applications.(2) Quantities applied for on 8 and 9 July 2002 under Article 5(2) of Regulation (EC) No 565/2002 for products originating in all third countries other than China and Argentina exceed the quantities available. The extent to which licences can be issued, and whether the issue of those licences should be suspended for any subsequent applications, should therefore be determined,HAS ADOPTED THIS REGULATION:Article 1Import licences covered by applications under Article 3(1), of Regulation (EC) No 565/2002 for products originating in all third countries other than China and Argentina on 8 and 9 July 2002 and forwarded to the Commission on 10 July 2002 shall be issued at the rate of:- 100 % of the quantity applied for, for traditional importers,- 7,275 % of the quantity applied for, for new importers.Article 2The issue of import licences relating to the quarter running from 1 September 2002 to 30 November 2002 covered by applications under Regulation (EC) No 565/2002 for products originating in all third countries other than China and Argentina is hereby suspended for applications lodged after 9 July 2002. Applications for the quarter running from 1 December 2002 to 28 February 2003 may be lodged from 7 October 2002.Article 3This Regulation shall enter into force on 13 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 86, 3.4.2002, p. 11.